Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov 25, 2020 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1, 3, 7, 10-11, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huston (Pub No. US 2013/0222369 A1) in view of Ren et al. (Patent No. US 9,854,206 B1) in further view of Larsen et al. (US Pub 2015/0123973 A1).

As per claim 1, Huston teaches the claimed:
1. A computer-implemented method comprising: 
receiving, from a first device in an environment, real-time data associated with the environment (Figures 1 and 2 show that real-time video or photographic data is captured from a plaza scene (environment) using a mobile device.  This image data is received as real-time data because the image data is uploaded to the server (received by the server) as the image data is being acquired by the mobile device.  Also please see paragraph [0036] where it states “Each image A-E includes not only the image, but metadata associated with the image including EXIF data, time, position, and orientation. In this example, the images and metadata are uploaded as they are acquired to a communication network 205 (e.g., cell network) connected to an image processing server 211 (FIG. 3). In some embodiments, the mobile device also includes one or more depth cameras as shown in FIG. 2”.  Also please see paragraph [0086] as well);
generating map data for the environment based on the real-time data received from the first device (Please see paragraph [0037], e.g. where it states “The image processing server 211 uses the network 205 and GPS information from the phone 10 to process the metadata to obtain very accurate locations for the point of origin of images A-E. Using image matching and registration techniques the images are stitched together to form mosaics and panoramas, and to refine a 3D model of the plaza. In refining the 3D model of the plaza, image recognition techniques may remove people from the images to focus on building a very accurate 3D model of the plaza without clutter and privacy issues. The resulting ‘environment’ is an accurate 3D model of the plaza that can be recreated and viewed from any location in the plaza and user selected orientation from the user-chosen location”.  In this instance, the 3D model of the plaza along with its mosaics and panoramas form map data for the environment);
creating, by merging the map data of the first device with aggregate map data associated with at least one other device, a joint anchor graph that is free of identifiable information (Please see paragraphs [0036]-[0037], e.g. please see paragraph [0036] where it states “… a 3D model or ‘virtual model’ is used as a starting point, such as the image of the plaza of FIG. 1a. Multiple users (or a single user taking multiple pictures) take pictures (images) of the plaza from various locations, marked A-E in FIG. 1b using a mobile device, such as smart phone 10 shown in FIG. 3” and paragraph [0037] where it states “… to process the metadata to obtain very accurate locations for the point of origin of images A-E. Using image matching and registration techniques the images are stitched together to form mosaics and panoramas, and to refine a 3D model of the plaza. In refining the 3D model of the plaza, image recognition techniques may remove people from the images to focus on building a very accurate 3D model of the plaza without clutter and privacy issues. The resulting ‘environment’ is an accurate 3D model of the plaza that can be recreated and viewed from any location in the plaza”.
In this instance, multiple users using multiple devices may take images A-E in figures 1 and 2 of Huston.  According to these passages, the map data derived from each of these images from different devices is merged or stitched together to form a more comprehensive 3D map model of the plaza that is stored on the server or database.  The 3D map model of the plaza forms a joint anchor graphic that is free of identifiable information, e.g. it is free of faces and it is without clutter and privacy issues.
The joint anchor graph in Huston is made up by creating a 3D mesh and wire frames by connection walls, doors, and corner points of buildings, e.g. please see Huston in figures 11a-11b and paragraphs [0106]-[0107]) by:
hosting the joint anchor graph for a shared artificial reality session between the first device and the at least one other device (In Huston, the joint anchor graph may be hosted on a server and shared for artificial reality, e.g. please see Huston in paragraphs [0122] and [0205] and in figure 3.  For example, Huston in paragraph [0122] states “Once a 3D model has been created, there exists a variety of methods for sharing and experiencing the environment created” and Huston in paragraph [0205] states “The event has also created a companion augmented reality application that helps integrate these virtual attendees into the trade show, allowing them to engage with actual event participants, presenters, objects in the booth and exhibitors”).

Huston alone does not explicitly teach the remaining claim limitations.
However, Huston in combination with Ren teaches the claimed:
wherein identifiable information is omitted from the joint anchor graph by:
determining an overlapping area between the map data of the first device and the aggregate map data (As mentioned above, Huston teaches of removing private data (identifiable information) from their data sets while creating their map data set collection.  Huston however is silent about some of the technical details as to exactly how to remove private data from the map data sets as the data is being collected by a mobile device with sensors.
Ren provides more of these technical details.  Ren is a system that allows for 3D digital mapping of an indoor areas by using a drone with sensors such as a visibility light camera and depth camera, e.g. please see Ren in col 5, lines 39-41 “The user of the drone may control the drone to fly around the house and generate an indoor map, e.g., a three-dimensional map, of the house” and Ren at the bottom of col 11, “The drone may be configured to include a plurality of sensors … to generate the three-dimensional indoor map of the house. The sensors may include and not limited to ultrasonic rangers, cameras, depth sensors, RGB (red, green, blue) cameras, and infrared cameras.”
Ren determines the claimed overlapping area in col 9, lines 4-11 “During a video call, the target person may move from the bedroom to the kitchen, and the drone may follow the user from the bedroom to the kitchen. The drone may update the location of the drone in the indoor map in real-time, and compare the recorded images to the pre-stored indoor map and the privacy category such that the drone may recognize the privacy areas, the non-privacy area, and the privacy object in the recorded image in real-time”.
In this instance, the drone captures video footage of the indoor space during a video call.  Portions of the indoor space that are recognized by comparing them to already mapped portions correspond to the claimed “overlapping areas”).

determining, based on at least the overlapping area, a non-overlapping area (Ren in col 6, lines 26-35 “In some embodiments, the indoor map already includes the privacy levels of areas and objects, i.e., the privacy category. In this case, during a video call, the drone may compare the detected areas and objects to the privacy category to determine the privacy levels of the detected areas and objects in real-time. If the drone detects new areas and/or objects not in the previously stored indoor map, the drone may continue to compare the new areas and/or objects to privacy-defining models, and determine the privacy levels of the new areas and/or objects”.
In this instance, during the video call, a “non-overlapping area” is determined as the newly detected areas by the drone.  This determination of the non-overlapping area is based on at least the overlapping area because the newly determined areas is determined to not be a known or recognized already mapped portion of the indoor space (the overlapped portion)),
discarding at least a portion of the map data of the first device corresponding to the non-overlapping area (Ren in col 6, lines 32-35 . If the drone detects new areas and/or objects not in the previously stored indoor map, the drone may continue to compare the new areas and/or objects to privacy-defining models, and determine the privacy levels of the new areas and/or objects”, Ren in col 6, lines 47-57 “For example, privacy-defining models may include or be associated with scenes typically shown in bathrooms and bedrooms and scenes typically containing personal information”, and col 7, lines 31-35 “For instance, the drone may define the bedroom to be a privacy area, a PC monitor to be a privacy object, and the kitchen to be a non-privacy area, based on the privacy-defining models”.
This occurs in Ren in col 15, lines 11-15 “the user may program the drone such that the indoor map, generated by the drone, does not include privacy objects and privacy areas, and the drone perform real-time detection of privacy objects and privacy areas during a video call”.
According to these passages, when the drone detects new map areas during the video call that have not been previously mapped (the non-overlapping areas), then portions of these new areas that are determined to be private, e.g. bathrooms or bedrooms, are discarded from the map data when generating indoor map.  Meanwhile, the remaining portion may include new areas that are non-private such as the kitchen), and
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to discard a portion of the data from a non-overlapping portion as taught by Ren with the system of Huston in order to allow the system to identify and remove any 

Also, Huston in combination with Ren and Larsen teaches the claimed:
spatially transforming a remaining portion of the map data of the first device corresponding to the non-overlapping area (As mentioned above, Ren uses sensors such as depth cameras to generated 3D models of the indoor space (e.g. at the bottom of col 11).  Ren also teaches of determining new non-overlapping portions of map data as they are detected where the claimed “remaining portion” corresponds to non-overlapping portions that do not contain privacy areas or objects.  Ren does not mention performing a spatial transform per se.
Larsen teaches that this feature was known in the art, e.g. please see Larsen in [0058] “Registration module 290 is configured to incorporate each local 3D point cloud into a master point cloud. Each mobile data capture device captures target space data that is used to generate a local point cloud, or point cloud that is local to the given mobile data capture device. By merging the local point clouds of each mobile data capture device, a (larger) master point cloud is generated” and Larsen in [0059] “… Registration module 290 finds a transformation that minimizes the distance, or alignment error, between the corresponding points. Once a best transformation is found (e.g., minimizes the alignment error to fall within a given threshold), registration module 290 applies the best transformation to the local 3D point cloud and merges the 3D points of the local 3D point cloud into the master 3D point cloud”.
Larsen teaches that the 3D map portions (local point cloud portions) may include non-overlapped portions as comprising of new data that is used to expand the size and extent of the aggregated map data, e.g. please see Larsen in [0040] “… The mobile data capture device captures target space data at the next position that is used to generate a subsequent local point cloud. Control module 205 continues to direct the mobile data capture device to various locations relative to the master point cloud to capture target space data, which "grows" the size of master point cloud to cover, or sufficiently represent, the target space”.  The claimed features are taught when Ren’s sensors, e.g. Ren’s depth cameras are used to scan 3D point cloud data as part of the 3D map data and the transformation of Larsen is used).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to spatially transform a remaining portion of the map data of the first device corresponding to the non-overlapping area as taught by Larsen with the system of Huston as modified by Ren in order to allow this new portion of the map data acquired by the first device to be aligned with the existing aggregate data so that these map data sets may be merged to form a more comprehensive map data set (Larsen in [0040] and [0058]-[0059]).  


As per claim 3, Huston teaches the claimed:
3. The method of claim 1, wherein generating the map data comprises:
determining a plurality of three-dimensional (3D) points from the map data; and
establishing a plurality of anchor points based on the plurality of 3D points (3D points are determined and are used to create the 3D mesh models and wireframes of buildings that have anchor points, e.g. please see figures 11a-b of Huston and paragraph [0114] of Huston).


As per claim 7, Huston does not explicitly teach the claimed limitations.

7. The method of claim 3, wherein creating the joint anchor graph comprises overlapping one or more anchor points of the plurality of anchor points with one or more anchor points associated with the aggregate map data (Larson teaches these features in [0058]-[0060] where anchor points from the point cloud sets for overlapping portions are merged to form an aggregated map data (aggregated 3D point cloud model).  ).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the joint anchor graph by including a step of overlapping one or more anchor points of the plurality of anchor points with one or more anchor points associated with the aggregate map data as taught by Larson with the system of Huston as modified by Ren in order to use these overlap features to achieve a better alignment between the two point cloud datasets (sets of anchor points) before merging their data together.

As per claim 10, Huston teaches the claimed:
10. The method of claim 1, wherein the joint anchor graph persists after the shared artificial reality session ends (The joint anchor graph persists because it is stored on a server even after shared augmented reality sessions end between individual client users using their own respective mobile devices, e.g. please see Huston in figure 3, piece 214 and paragraph [0147]).

As per claim 11, Huston teaches the claimed:
11. The method of claim 1, wherein the joint anchor graph represents overlapping public areas of environments of the first device and the at least one other device (This is taught in figures 1 and or 11 of Huston where overlapping portions of the public areas are mapped.  For example, in figure 1 of Huston, different users may each use their own device to capture images A-E which allow for overlapping portions of the public plaza area to be captured from different vantage points.  Also please see Huston at the end of [0009] to the beginning of [0010], e.g. where they state “Preferably, an experience platform connected to the image processing server for storing the 3D model. … [0010] In a preferred form, the experience platform includes a plurality of images associated with locations near the point of interest. In another form the users connected to the experience platform can view images associated with a user selected location and orientation. In another form, the processing server stitches a number of images together to form a panorama” and Huston in [0037] “The image processing server 211 uses the network 205 and GPS information from the phone 10 to process the metadata to obtain very accurate locations for the point of origin of images A-E. Using image matching and registration techniques the images are stitched together to form mosaics and panoramas, and to refine a 3D model of the plaza”.  In this instance, the joint anchor graph (3D model) represents overlapping portions of images that were taken.  This overlap between the images taken in a public area allows the images to be stitched together).


As per claim 13, the reasons and rationale for the rejection of claim 1 is incorporated herein.
Huston teaches the claimed:
At least one physical processor and
Physical memory comprising computer-executable instructions (Huston in figure 6 shows that the mobile devices each contain a processor and memory.  Paragraph [0075] of Huston teaches that the memory may comprising computer-executable instructions.  Further, the image processing server 211 in figure 3 of Huston would also have to contain a physical processor and memory with computer-executable instructions, e.g. in order for the server to function as described by Huston in [0102] and in the 2nd half of paragraph [0009]).

As per claim 18, this claim is similar in scope to limitations recited in claim 11, and thus is rejected under the same rationale.

As per claim 20, the reasons and rationale for the rejection of claim 1 is incorporated herein.
Huston teaches the claimed:
A non-transitory computer readable medium (Huston teaches this feature in paragraph [0074]-[0075] where a physical memory such as a RAM functions as a non-transitory computer readable medium).


Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huston in view of Ren in further view of Larsen and Nocerino et al. (NPL Doc, “3D Reconstruction with a Collaborative Approach based on Smartphones and a Cloud-Based Server”).

As per claim 2, Huston does not explicitly teach the claimed limitations.
Nocerino teaches the claimed:
2. The method of claim 1, further comprising: receiving pose data from the first device; tracking a location of the first device with respect to the joint anchor graph based on the pose data; and sending the tracked location of the first device to the at least one other device (Nocerino teaches the claimed features by allowing all collaborative users of a 3D model reconstruction to view feedback taken by all other users include the pose of the device when that photo was taken, e.g. please see Nocerino in section 3.5, 1st and 3rd paragraphs and in Nocerino in section 5, 2nd paragraph and figures 2-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send the tracked location of the first device to the at least one other device as taught by Nocerino with the system of Huston as modified by Ren and Larsen in order to allow a plurality of different users to see which pose the device was in when a particular photo was taken for creating a 3D reconstruction in a collaborative-based system.

As per claim 14, this claim is similar in scope to limitations recited in claim 2, and thus is rejected under the same rationale.


Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huston in view of Ren in further view of Larsen and Fink et al. (US Pub 2019/0325604 A1).

As per claims 4-5, Huston does not explicitly teach the claimed limitations.
Fink teaches the claimed:
4. The method of claim 3, wherein creating the joint anchor graph comprises:
selecting a subset of the plurality of anchor points; and
discarding anchor points of the plurality of anchor points not selected in the subset and
5.  The method of claim 4, wherein the step of selecting the subset of the plurality of anchor (Fink teaches this feature where only a subset of 3D points from the point cloud (anchor points) are kept and used.  The subset is determined by selecting points that overlap in at least two camera viewpoints, e.g. please see Fink in figure 4 and [0048]” In another example, where the captures overlap to only a partial extent, only that portion of the subsequent capture's point cloud that overlaps may be merged to the source capture point cloud”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the subset of the plurality of anchor points (points from the point cloud) based on a viewpoint of the environment and discard other points, as taught by Fink, with the system of Huston as modified by Ren and Larsen in order to help ensure that the captured data set represents the actual scene more reliably and accurately.  For example, by only selecting a subset of points from the point cloud (anchor points) that appears in at least two different view perspectives, the reliability of the measured point cloud data point is considerably better.  This is because these portions with overlap in multiple viewpoints are producing a more consistent result as opposed to data points that only appear in one single view perspective when measured.

As per claim 15, this claim is similar in scope to limitations recited in claims 3-4 and 7, and thus is rejected under the same rationale.

As per claim 16, this claim is similar in scope to limitations recited in claim 5, and thus is rejected under the same rationale.


Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huston in view of Ren in further view of Larsen, Fink, and Tian et al. (US Pub 2018/0122137 A1).

As per claim 6, Huston does not explicitly teach the claimed limitations.
Tian teaches the claimed:
6. The method of claim 4, wherein the step of selecting the subset of the plurality of anchor points is based on random selection (Tian teaches this feature by selecting a subset of anchor points as a random selection of points in the point cloud dataset in paragraphs [0015] and [0019]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the subset of the plurality of anchor points is based on random selection as taught by Tian with the system of Huston as modified by Ren, Larsen, and Fink because this is a simple, effective, yet unbiased way to lower the dense of points contained within the point cloud dataset.


Claims 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huston in view of Ren in further view of Larsen and Bock (Pub No. US 2017/0140144 A1).

As per claims 8-9, Huston alone does not explicitly teach the claimed limitations.
Huston in combination with Bock teaches the claimed:
8. The method of claim 1, wherein the real-time data received from the first device is encrypted (As mentioned above for claim 1, Huston in paragraph [0036] teaches of a server receiving image data over a network that is taken in real-time by a first mobile device from a client user.  Huston however is silent about using encryption when uploading their image data from the mobile device to be received by the server.
Bock teaches of this feature.  Bock teaches of capturing image data in paragraph [0043] and Bock teaches of transmitting these capture images with encryption in the 2nd half of paragraph [0044], e.g. where they state “The device then transmits or sends the images to the server or the images are uploaded from the mobile device to the server where the verification is performed using the images …The channel that is used may include an independent and/or encrypted band and/or communication protocol within the constellation of network bands and protocols available for transmission of data between the mobile device and the server”.

Huston in combination with Bock also teaches the claimed:
9. The method of claim 8, wherein creating the joint anchor graph further comprises:
receiving, from the first device, a key for decrypting the encrypted real-time data; and
decrypting the encrypted real-time data using the key (Bock teaches of transmitting image data in [0043] from a terminal to a server using encryption in the 2nd half of [0044] and teaches of using an encryption key at the end of [0160] or [0162], e.g. please see Bock in paragraph [0160] where they refer to “The server 202 is capable of bidirectional communication both with the network 200 and via the network 200 … In some embodiments, the server 202 communicates using encrypted data, such as, for example, a public key/private key encryption protocol, a hashing protocol, or any other encryption protocol”).
	With regards to claims 8 and 9, it would have been obvious to one of ordinary skill in the rd party user to intercept and view the data during transmission.

As per claim 17, this claim is similar in scope to limitations recited in claims 8 and 9, and thus is rejected under the same rationale.


Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huston in view of Ren in further view of Larsen and Golodetz et al. (NPL Doc, “Collaborative Large- Scale Dense 3D Reconstruction with Online Inter-Agent Pose Optimisation”).

As per claim 12, Huston does not explicitly teach the claimed limitations.
Golodetz teaches the claimed:
12. The method of claim 1, wherein the joint anchor graph comprises a globally consistent model that represents non-overlapping areas of the environments of the first device and the at least one other device that have been spatially transformed for merging (As mentioned above for claim 1, Larsen teaches of performing a transform on a non-overlapping map area of an environment in order to align and merge it with aggregated map data.  While Larsen teaches of performing this transform, Larsen is silent with regards to producing a globally consistent model per se.
Golodetz teaches this feature in figure 1 and caption where it achieves "Globally consistent reconstructions" and in section 3.3, 1st paragraph where relative transforms between sub-scenes are determined to establish a merging (also see figure 3 in Golodetz as well).).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the joint anchor graph to comprise a globally consistent model that represents non-overlapping areas of the environments of the first device and the at least one other device that have been spatially transformed for merging as taught by Golodetz with the system of Huston as modified by Ren and Larsen.  This allows the portion of sub-scene map portions to be aligned and merged together on a common global coordinate system.  Thus, this helps make a spatially organize a larger scene model.  

As per claim 19, this claim is similar in scope to limitations recited in claim 12, and thus is rejected under the same rationale.


Response to Arguments
Applicant’s arguments, filed Nov 25, 2020, with respect to how the newly amended claim features differ from the prior art cited in the last office have been fully considered. These arguments are found to be persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this office action.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612